 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   ANNIE ISABEL KOCH,                               )    Case No. C17-1701-JPD
                                                      )
10                         Plaintiff,                 )    ORDER GRANTING STIPULATED
                                                      )    MOTION FOR EAJA FEES, COSTS AND
11          v.                                        )    EXPENSES
                                                      )
12   COMMISSIONER OF SOCIAL SECURITY,                 )
                                                      )
13                         Defendant.                 )
                                                      )
14

15          This matter comes before the Court on the parties’ stipulated motion for attorney’s fees

16   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 and 28 U.S.C. § 1920. Dkt.

17   17. Based on the parties’ stipulated motion and plaintiff’s EAJA petition, the Court ORDERS

18   that the stipulated motion is GRANTED, and that EAJA attorney’s fees of $7,859.00, expenses

19   in the amount of $3.43, and costs in the amount of $410.90, for a total of $8,273.33 shall be

20   awarded to plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct. 2521, 2531-2, 177

21   L.Ed.2d 91 (2010) and delivered to plaintiff’s counsel, Rosemary B. Schurman. However, if the

22   U.S. Department of the Treasury verifies to the Office of General Counsel that plaintiff does not

23   //

24   //
     ORDER
     PAGE - 1
 1   owe a debt, the government shall honor plaintiff’s assignment of EAJA Fees and pay EAJA
 2   fees, costs and expenses directly to Rosemary B. Schurman.
 3          DATED this 3rd day of December, 2018.
 4

 5                                              A
                                                JAMES P. DONOHUE
 6                                              United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER
     PAGE - 2
